DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-6, 8-15 and 17-23 are pending in the present application and are considered in this action.

Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-6, 8-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to electronic device support functions and, in particular, an electronic device supporting a corresponding function by displaying content or executing an application with a specific function.  The method of the claimed invention includes: transmit, to an external device, registration information of a payment device of a user, receive, from the external device, state information of the payment device of the user, the state information being 
The prior arts in the field, such as the combination of WO2013166507A1 and US20140149285A1 teaches a similar apparatus as claims 1, 15 and 22, except that the claimed feature of “display at least one of a pending indication, a suspended indication, or a revoked indication of the asynchronous state in a region contained within the object, the object comprising a link based on information indicating the at least one of the pending indication, the suspended indication, or the revoked indication”.   None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (WO2013166507A1 and US20140149285A1) taken alone or in combination, fail to explicitly teach each and every limitations of claims 1, 15 and 22. 
Furthermore, Examiner cannot find prior art of reference dated before February 27, 2015 that teaches the limitations of either claim 1 or 15 or 22. 
.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	7/20/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685